DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 6-9, filed 11/23/2021, with respect to the rejection(s) of claim(s)
1-20 under 35 U.S.C. 103 have been fully considered.  Applicant amended the claims with added limitations and are rejected under new grounds of rejection with a newly found prior art.
A new ground(s) of rejection is made in view of Stokes et al. (US-20170227639 hereinafter Stokes)
in view of Gao et al. (Piecewise Nonlinear Frequency Modulation Waveform for MIMO Radar [NPL, 2017] hereinafter Gao).

    PNG
    media_image1.png
    481
    470
    media_image1.png
    Greyscale
Annotated Figures
Fig. 1 PNLFM Waveform with parameterization of a sub-pulse (Gao p. 381)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1,3, 5-11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (US-20170227639 hereinafter Stokes) in view of Gao et al. (Piecewise Nonlinear Frequency Modulation Waveform for MIMO Radar [NPL, 2017] hereinafter Gao).

Regarding claim 1 Stokes et al. discloses A method, comprising: generating a family of codewords, each codeword of the family of codewords including three segments (0154 “pulse time T is broken up into three segments”; 0156 “FM pulses”; A pulse corresponds to a codeword, the three segments within a pulse corresponds to the three segments and the plurality of pulses corresponds to a family of codewords.)
with one of the three segments being a (fig. 17; 0154 ““3-stage” NLFM wave form, the pulse time T is broken up into three segments, viz., t.sub.0−t.sub.1, t.sub.1−t.sub.2, t.sub.2−T, and the frequency is ramped up linearly”); and
transmitting (0160 “the sonar system transmits both CW pulses and FM pulses”) each                 codeword of the family of codewords 
While Stokes teaches a HFM segment (0153 “As illustrated in FIG. 16, in a linear period FM (or hyperbolic FM) modulation of a pulse.), Stokes et al. does not disclose hyperbolic frequency modulation (HFM) segment in a three segment waveform, using a different transmit antenna element, wherein a duration of the HFM segment in each codeword of the family of codewords is different.
However, in a related field of endeavor, Gao teaches 
hyperbolic frequency modulation (HFM) segment (Gao p. 380 “We propose a new MIMO waveform scheme by changing the second segment of each sub-pulse in the PLFM waveform from the 
using a different transmit antenna element, wherein a duration of the HFM segment in each codeword of the family of codewords is different (Gao p. 379 “multiple-input multiple-output (MIMO) radar,”; Abstract, “nonlinear time–frequency function of the second segment is controlled” “subpulse in the waveform set is dividing into three segments [corresponds to codeword]”; p. 381 “duration of the second segment is defined by [EQ 10]”; fig 2 [shows different schematics corresponding to family]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify transmitter system of Stokes to include the piecewise nonlinear frequency modulation waveform of Gao.  One would have been motivated to do so in order to improve range and Doppler sidelobe suppression (Gao Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gao merely teaches that it is well-known to incorporate the particular controllable waveform aspects of a transmitting radar.  Since both Stokes and Gao disclose similar multi-segment nonlinear transmitting radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify transmitter system of Stokes to include the piecewise nonlinear frequency modulation waveform of Gao.  One would have been motivated to do so in order to improve range and Doppler sidelobe suppression (Gao Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining 
Regarding claim 3, Stokes et al. in view of Gao teaches The method according to claim 1.
Gao further teaches further comprising receiving reflections generated by the transmitting by the different transmit antenna elements at two or more receive antenna elements in a multi input multi output (MIMO) system (Gao title “MIMO”).
Regarding claim 5, Stokes et al. in view of Gao teaches The method according to claim 1.
Stokes et al. further teaches wherein the generating the family of codewords (Stokes et al. 0156 “FM pulses”) includes each codeword (Stokes et al. fig. 16-17) of the family of codewords having                a same bandwidth and duration (fig. 18; 0160 “CW and FM pulses 1802 and 1804 are transmitted within the same ping 1806”; Fig. 18-19 show repeated FM pulses 1804 that are identical. The same bandwidth and duration is produced because the same signal is being repeated.).
Regarding claim 6, Stokes et al. in view of Gao teaches The method according to claim 1.
Stokes et al. further discloses wherein the generating the family of codewords includes changing a duration of the LFM segments for each codeword of the family of  codewords (0154 “the frequency is ramped up linearly, but at different rates, in each of the three time intervals.”; 0099 “Typically, the transceiver 234 and/or the transducer 264 can be configured to produce acoustic beams . . . by using a substantially different transmission frequency, timing, and/or shape”; 0125 “This can be effected by the provision of an analog-to-digital converter (ADC) across the output of the array 402 .
Regarding claim 7, Stokes et al. in view of Gao teach The method according to claim           6.
Stokes et al. further teaches wherein the generating the family of codewords includes defining the duration of one of the LFM segments as:

    PNG
    media_image2.png
    27
    167
    media_image2.png
    Greyscale


M is a number of the codewords of the family of codewords (0156 “FM pulses”. M corresponds to the generated FM pulses.),
C(m) = m which is an index of the codeword (0154 “three segments, viz., t.sub.0−t.sub.1, t.sub.1−t.sub.2, t.sub.2−T” An individual segment corresponds to an individual index C(m)=m.), and T is duration of the codeword (0154 “time T of the pulse”).
The equation described expresses the interval of the LFM waveforms. The described equation is stating the location of the waveform and is achievable to one of ordinary skill in the art. See fig. 17 as the described equation fits the description of the graph in that one of the segments within the 3-stage waveform is between t >= 0 and less than the entire period T.

The method according to claim 7.
Stokes et al. further teaches wherein the generating the family of codewords includes defining the duration of another one of the LFM segments as:

    PNG
    media_image3.png
    27
    125
    media_image3.png
    Greyscale


See claim 7. The described equation is stating the interval of the waveform and is achievable to one of ordinary skill in the art. See fig. 17 as the described equation fits the description of the graph in that one of the segments within the 3-stage waveform is after the one of the second stage and less than the entire period T.

Regarding claim 9, Stokes et al. in view of Gao teach The method according to claim 8.
Stokes et al. further teaches wherein the generating the family of codewords includes defining the duration of the HFM segment as:

    PNG
    media_image4.png
    27
    175
    media_image4.png
    Greyscale


See claim 7. The described equation is stating the interval of the waveform and is achievable to one of ordinary skill in the art. See fig. 17 as the described equation fits the description of the graph in that one of the segments within the 3-stage waveform is between the first stage and third stage of the total waveform as a ratio of the entire period T.

The method according to claim 9. 
Stokes et al. further teaches wherein the generating the family of codewords includes generating each codeword of the family of codewords with the one of the LFM segments as a first one of the three segments (fig. 17; “0154 NLFM wave form, the pulse time T is broken up into three segments, viz., t.sub.0−t.sub.1, t.sub.1−t.sub.2, t.sub.2−T, and the frequency is ramped up linearly, but at different rates, in each of the three time intervals.” The segment interval t.sub.0−t.sub.1 is an LFM waveform because it is ramped up linearly. The combination of the three segments is an NLFM waveform.),
the HFM segment as a second one of the three segments (fig. 16; 0153 “As illustrated in FIG. 16, in a linear period FM (or hyperbolic FM) modulation of a pulse” When combining the hyperbolic waveform of fig. 16 to the 3-stage NLFM waveform between t.sub.1−t.sub.2, a waveform consisting of two LFM and one HFM segments is created and it is obvious to do so for the advantage of not being as susceptible to phase shifting from the echo signals due to relative target velocities (0153).),
and the other one of the LFM segments as a third one of the three segments (fig. 17; “0154  NLFM wave form, the pulse time T is broken up into three segments, viz., t.sub.0−t.sub.1, t.sub.1−t.sub.2, t.sub.2−T, and the frequency is ramped up linearly, but at different rates, in each of the three time intervals.” The segment interval t.sub.2−T is an LFM waveform because it is ramped up linearly. The combination of the three segments is an NLFM waveform.).

A system, comprising: a transmit portion of a radar system configured to generate a family of codewords (0156 “FM pulses”), each codeword of the family of codewords including three segments (0154 “pulse time T is broken up into three segments”; The pulse corresponds to a codeword, the three segments within a pulse corresponds to the three segments and the plurality of pulses (0156 “FM pulses”) corresponds to a family of codewords)
with one of the three segments being a (fig. 17; 0154 ““3-stage” NLFM wave form, the pulse time T is broken up into three segments, viz., t.sub.0−t.sub.1, t.sub.1−t.sub.2, t.sub.2−T, and the frequency is ramped up linearly”) and
a plurality of transmit antenna elements (0057 “In some embodiments, one or more sonar transmitters of the sonar system 110 can be configured”), 
While stokes mentions 0153 “As illustrated in FIG. 16, in a linear period FM (or hyperbolic FM) modulation of a pulse”, Stokes et al. does not disclose in a three segment waveform,                        each transmit antenna element of the plurality of transmit antenna elements being configured to transmit a respective one of the codewords of the family of codewords, wherein a duration of the HFM segment in each codeword of the family of codewords is different. 
However, in a related field of endeavor, Gao teaches each transmit antenna element of the plurality of transmit antenna elements being configured to transmit a respective one of the codewords of the family of codewords, wherein a duration of the HFM segment in each codeword of the family of codewords is different (Gao p. 379 “multiple-input multiple-output (MIMO) radar,”; Abstract, .
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify transmitter system of Stokes to include the piecewise nonlinear frequency modulation waveform of Gao.  One would have been motivated to do so in order to improve range and Doppler sidelobe suppression (Gao Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gao merely teaches that it is well-known to incorporate the particular controllable waveform aspects of a transmitting radar.  Since both Stokes and Gao disclose similar multi-segment nonlinear transmitting radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 15, Stokes et al. in view of Gao teach The system according to claim 11.
Stokes et al. further discloses wherein each codeword of the family of codewords has a same bandwidth and duration (fig. 18; 0160 “CW and FM pulses 1802 and 1804 are transmitted within the same ping 1806”; Fig. 18-19 show repeated FM pulses 1804 that are identical. The same bandwidth and duration is produced because the same signal is being repeated.).

The system according to claim 11.
Stokes et al. further teaches wherein a duration of the LFM segments and of the HFM segment for each codeword of the family of codewords is different (fig. 17; “the frequency is ramped up linearly, but at different rates, in each of the three time intervals.”; The three time intervals are different.).


    PNG
    media_image5.png
    27
    167
    media_image5.png
    Greyscale
Regarding claim 17, Stokes et al. in view of Gao discloses The system according to claim 16, wherein the duration of one of the LFM segments is defined as:

M is a number of the codewords of the family of codewords (0156 “FM pulses”. M corresponds to the generated FM pulses.),
C(m) = m which is an index of the codeword (0154 “three segments, viz., t.sub.0−t.sub.1, t.sub.1−t.sub.2, t.sub.2−T” An individual segment corresponds to an individual index C(m)=m.), and T is duration of the codeword (0154 “time T of the pulse”).
The equation described expresses the interval of the LFM waveforms. The described equation is          stating the location of the waveform and is achievable to one of ordinary skill in the art. See fig. 17 as the described equation fits the description of the graph in that one of the segments within the 3-stage waveform is between t >= 0 and less than the entire period T.

Regarding claim 18, Stokes et al. in view of Gao teach The system according to claim 17.
Stokes et al. further teaches wherein the duration of another one of the LFM segments is defined as:

    PNG
    media_image6.png
    28
    125
    media_image6.png
    Greyscale

See claim 17. The described equation is stating the interval of the waveform and is achievable to one of ordinary skill in the art. See fig. 17 as the described equation fits the description of the graph in that one of the segments within the 3-stage waveform is after the one of the second stage and less than the entire period T.

Regarding claim 19, Stokes et al. in view of Gao teach The system according to claim 18.
Stokes et al. further teaches wherein the duration of the HFM segment is defined as:

    PNG
    media_image7.png
    28
    175
    media_image7.png
    Greyscale


See claim 17. The described equation is stating the interval of the waveform and is achievable to one of ordinary skill in the art. See fig. 17 as the described equation fits the description of the graph in that one of the segments within the 3-stage waveform is between the first stage and third stage of the total waveform as a ratio of the entire period T.
Regarding claim 20, Stokes et al. in view of Gao teach The system according to claim 19.
Stokes et al. further discloses wherein a processor is configured to generate each codeword of the family of codewords (0076 “In general, each of the elements of system 100 may be implemented with any appropriate logic device (e.g., processing device, microcontroller, processor, application specific integrated circuit (ASIC), field programmable gate array (FPGA), memory storage device, memory reader, or other device or combinations of devices) that may be adapted to execute, store, and/or receive appropriate instructions, such as software instructions implementing a method for 
	with the one of the LFM segments as a first one of the three segments (fig. 17; “0154 NLFM wave form, the pulse time T is broken up into three segments, viz., t.sub.0−t.sub.1, t.sub.1−t.sub.2,
t.sub.2−T, and the frequency is ramped up linearly, but at different rates, in each of the three time intervals.” The segment t.sub.0−t.sub.1 is the first of the three segments and is an LFM waveform because it is ramped up linearly. The combination of the three segments is an NLFM waveform.),
the HFM segment as a second one of the three segments (fig. 16; 0153 “As illustrated in FIG. 16, in a linear period FM (or hyperbolic FM) modulation of a pulse” When combining the hyperbolic waveform of fig. 16 to the 3-stage NLFM waveform between t.sub.1−t.sub.2 (second segment of the three segments), a waveform consisting of an LFM segment, HFM segment and LFM segment respectively is created and it is obvious to do so for the advantage of not being as susceptible to phase shifting from the echo signals due to relative target velocities (0153).),
and the other one of the LFM segments as a third one of the three segments (fig. 17; “0154 NLFM wave form, the pulse time T is broken up into three segments, viz., t.sub.0−t.sub.1, t.sub.1−t.sub.2, t.sub.2−T, and the frequency is ramped up linearly, but at different rates, in each of the three time intervals.” The segment t.sub.2−T is the third of the three segments and is an LFM waveform because it is ramped up linearly. The combination of the three segments is an NLFM waveform.).

(s) 4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (US-20170227639 hereinafter Stokes) in view of Gao et al. (Piecewise Nonlinear Frequency Modulation Waveform for MIMO Radar [NPL, 2017] hereinafter Gao) and in further view of Wu (US PAT 11054516).
Regarding claim 4, Stokes et al. in view of Gao teaches The method according to claim 1.
Stokes et al. in view of Gao further teaches wherein the transmitting each codeword (Stokes et al. fig. 16-17) using the different transmit antenna element (Gao title “MIMO”) is done 
Stokes et al. in view of Gao does not explicitly teach transmission is done simultaneously.
However, Wu teaches transmission is done simultaneously (6:37-38 “Each transmitter is associated with a respective ranging waveform, which are transmitted simultaneously”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify transmitter system of Stokes and the piecewise nonlinear frequency modulation waveform of Gao to include the Doppler MIMO measurement radar of Wu.  One would have been motivated to do so in order to reduce detection errors (Wu 10:10).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wu merely teaches that it is well-known to incorporate the particular MIMO radar with Doppler processing within a vehicle.  Since both Stokes in view Gao and Wu disclose similar MIMO radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

The system according to claim 11.
Gao further teaches further comprising two or more receive antenna elements each configured to receive reflections generated through transmission by the different transmit antenna elements, wherein the system is a multi input multi output (MIMO) radar system (Gao title “MIMO”).
Stokes et al. in view of Gao teach does not explicitly teach MIMO radar system in a vehicle. 
However, Wu teaches MIMO radar system in a vehicle (9:42 “ FIG. 8 shows an example automotive system 800”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify transmitter system of Stokes and the piecewise nonlinear frequency modulation waveform of Gao to include the Doppler MIMO measurement radar of Wu.  One would have been motivated to do so in order to reduce detection errors (Wu 10:10).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wu merely teaches that it is well-known to incorporate the particular MIMO radar with Doppler processing within a vehicle.  Since both Stokes in view Gao and Wu disclose similar MIMO radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 14, Stokes et al. in view of Gao teach The system according to claim 11.
Stokes et al. in view of Gao does not explicitly teach wherein the different transmit antenna elements are configured  to transmit simultaneously.
wherein the different transmit antenna elements are configured  to transmit simultaneously (6:37-38 “Each transmitter is associated with a respective ranging waveform, which are transmitted simultaneously”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify transmitter system of Stokes and the piecewise nonlinear frequency modulation waveform of Gao to include the Doppler MIMO measurement radar of Wu.  One would have been motivated to do so in order to reduce detection errors (Wu 10:10).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wu merely teaches that it is well-known to incorporate the particular MIMO radar with Doppler processing within a vehicle.  Since both Stokes in view Gao and Wu disclose similar MIMO radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (US-20170227639 hereinafter Stokes) in view of Gao et al. (Piecewise Nonlinear Frequency Modulation Waveform for MIMO Radar [NPL, 2017] hereinafter Gao) in view of Searcy et al. (US-20170227639) and in further view of Kuehnle et al (US- 20150204972).

The method according to claim 1.
Stokes et al. in view of Gao does not teach further comprising receiving reflections generated by the transmitting by the different transmit antenna elements at one receive antenna element in a single input multi output (SIMO) system.
However, Searcy teaches further comprising receiving reflections generated by the transmitting by the different transmit antenna elements at one receive antenna element (Searcy et al. 0031 “FIGS. 1 and 3 illustrate non-limiting examples of a PRPM MIMO Radar system, hereafter referred to as the system 10, with sub-channel extraction for the simple case of two transmit antennas and one receive antenna.”) in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the radar system of Stokes et al. in view of the MIMO system of Gao with the vehicle radar system of Searcy et al. for the advantage of improving detection dynamic range of MIMO radar system (0032).
While Searcy et al. discloses 0031 “the simple case of two transmit antennas and one receive antenna.” the combination does not explicitly disclose a single input multi output (SIMO) system.
However, in a related field of endeavor, Kuehnle et al. teaches a single input multi output (SIMO) system (0039 “FIG. 3A schematically shows an example of a planar single input/multiple output (SIMO) antenna assemblage for a radar sensor . . . In this antenna assemblage multiple receiving antenna elements 50 (circles) are disposed . . . while a single additional antenna element 52 (square) is provided in order to transmit the signal.”; The SIMO system as claimed appears to be mis-descriptive to what is known in the Art.).


Regarding claim 12, Stokes et al. in view of Gao teach The system according to claim 11.
The combination does not explicitly teach further comprising one receive antenna element configured to receive reflections generated through transmission by the different transmit antenna elements, wherein the system is a single input multi output (SIMO) radar system in a vehicle.
However, Searcy teaches further comprising one receive antenna element configured to receive reflections generated through transmission by the different transmit antenna elements (Searcy et al. 0031 “FIGS. 1 and 3 illustrate non-limiting examples of a PRPM MIMO Radar system, hereafter referred to as the system 10, with sub-channel extraction for the simple case of two transmit antennas and one receive antenna.”),(Searcy et al. 0045 “by extension FIG. 3, a Pseudo-Random Phase Modulation (PRPM) multiple-input-multiple-output (MIMO) radar system (the system 10) suitable for use on an automated vehicle (not shown) is shown and further described”; 0050 Stokes et al. “In the embodiment shown in FIG. 1A, system 100 may be implemented to provide sonar data and/or imagery for a particular type of vessel/mobile structure 101, such as a drone, a watercraft, an aircraft, a robot, a vehicle, and/or other types of mobile structures.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the radar system of Stokes et al. in view of the MIMO system of 
While Searcy et al. discloses 0031 “the simple case of two transmit antennas and one receive antenna.” Stokes et al. in view of Searcy et al. does not explicitly disclose wherein the system is a single input multi output (SIMO) radar system.
However, in a related field of endeavor, Kuehnle et al. teaches wherein the system is a single input multi output (SIMO) radar system (0039 “FIG. 3A schematically shows an example of a planar single input/multiple output (SIMO) antenna assemblage for a radar sensor . . . In this antenna assemblage multiple receiving antenna elements 50 (circles) are disposed . . . while a single additional antenna element 52 (square) is provided in order to transmit the signal.”; The SIMO system as claimed appears to be mis-descriptive to what is known in the Art.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the radar system of Stokes et al. in view of the MIMO system of Gao in view of the vehicle radar system of Searcy et al. with the SIMO antenna assemblage of Kuehnle et al. for the advantage of improving the accuracy of angle estimates for radar targets (0034).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Campbell (US PAT 10126418) discloses “Disclosed herein are embodiments that relate to crossing target dynamics for a radar system. In one aspect, the present application describes a method for use with a radar system. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                   

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648